Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-2, 6-9, 13-23, 25-32, and 34-38 are all the claims.
2.	Claims 1-2, 8, 17-18 and 37-38 are amended and Claim 11 is canceled in the Response of 9/1/2021.
3.	Claims 18-23, 25-32 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2021.
4.	Claims 1-2, 6-9, 13-17 and 35-38 are the claims under examination.

Withdrawal of Objections
Specification
5.	The objection to the disclosure because of informalities is withdrawn.
Applicants have introduced the marks for both of the terms Triton and Tris in the Response of 9/1/2021. 


Withdrawal of Rejections

Claim Rejections - 35 USC § 112, second paragraph
6.	“c)” The rejection of Claims 8-9 for the phrase “…wherein said modified antibody or said antigen-binding fragment comprises at least one amino acid subsequent substitutions in said human IgG constant domain, at least one amino acid substitution in a light chain of said modified antibody, at least one amino acid substitution in a heavy chain of said modified antibody, or a combination thereof” is withdrawn.
Applicants allege the amendment to Claim 8 overcome the rejections for both Claim 8 and 9 and finds support at [479] in the specification.

“e)” The rejection of Claim 11 for the phrase “one or more subsequent modified antibodies” is moot for the canceled claim.

“f)” The rejection of Claim 11 as being incomplete for omitting essential structural cooperative relationships of elements is moot for the canceled claim. 

“a)” The rejection of Claims 2, 11, 17 and 37-38 in lacking antecedent basis for the limitation "SARS-CoV-2" is withdrawn for the pending claims and moot for the canceled claim.  Claim 1 has been amended to reference the target antigen to the SARS-CoV-2 for the list of antibodies under elements a-oo to bind to SARS-CoV-2. The rejection for the breadth of scope is maintained herein above.

“b)” The rejection of Claim 17 for the limitation "ARS-CoV-2" is withdrawn and which has been amended to SARS-CoV-2.

“c)”  The rejection of Claim 37 which in the preamble is a method, but in depending from Claim 1 is a modified antibody is withdrawn. The claim has been amended to correct the preamble to that for the modified antibody.

“d)” The rejection of Claim 38 for reciting the broad recitation “60 years or older”, and the narrower recitation of “90 years and older” is withdrawn. The claim has been amended to recite only “60 years or older”.


Rejections Maintained

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	The rejection of Claims 1-2, 6-9, 11, 13-17 and 35-36 (and 37-38) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.
“a)” Applicants allege the amendment to Claim 1 to recite that the antigen binding domain is specific in its binding affinity to SARS-CoV-2 overcomes the rejection.
Response to Arguments
(a) Applicants amendment to Claim 1, whilst reciting specific binding for the antigen domains of elements (a)-(oo), is beyond the scope of the antigens to which those antigen binding domains have been shown to bind in the specification. 
The specification does not show that the domains recognize with specificity just any aspect of SARS-CoV-2 virus particle. The specification teaches the VH/VL CDR regions recited in elements (a)-(oo) are generated against the RBD of the spike protein of SARS-CoV-2 at pp. 198-209. The specification teaches at p. 177 “Amino acid sequence for RBD of spike protein for SARS-CoV-2 is shown in SEQ ID NO: 128, and the polynucleotide sequence is shown in SEQ ID NO: 129.” Thus and contrary to Applicants amendments of the claims to recite “SARS-CoV-2” none of the claims defined in the claim set have been demonstrated to bind just anywhere on the  “SARS-CoV-2”. Amending generic Claim 1 to recite, e.g.,  “specific binding affinity to the receptor binding domain (RBD) comprising the sequence of SEQ ID NO: 128 from the spike protein for SARS-C0V-2” could overcome the rejection.
(b) Applicants have only shown specific binding for antibodies in elements (a) to (oo) having both the VH/VL CDRs present whereas Claim 13 recites “a heavy chain antibody” and “a domain antibody” which comprise less than what is otherwise required for the antibody of Claim 1 and which species have not been shown to possess specific binding affinity for the spike protein  of the SARS-CoV-2.
The rejection is maintained.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	The rejection of Claims 1, 6-9, 13-16 and 35-36 (and 37-38) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	Claim 2, element (b) recites the RBD sequence of SEQ ID NO: 128 from the spike protein of SARS-CoV-2. 
Applicants allege specific structural limitations of the modified antibody are specifically pointed out in the claims.
Response to Arguments
Applicants amendment to Claim 1, whilst reciting specific binding for the antigen domains of elements (a)-(oo), is beyond the scope of the antigens to which those antigen binding domains have been shown to bind in the specification. 
The specification does not show that the domains recognize with specificity just any aspect of SARS-CoV-2 virus particle. The specification teaches the VH/VL CDR regions recited in elements (a)-(oo) are generated against the RBD of the spike protein of SARS-CoV-2 at pp. 198-209. The specification teaches at p. 177 “Amino acid sequence for RBD of spike protein for SARS-CoV-2 is shown in SEQ ID NO: 128, and the polynucleotide sequence is shown in SEQ ID NO: 129.” Thus and contrary to Applicants amendments of the claims to recite “SARS-CoV-2” none of the claims defined in the claim set have been demonstrated to bind just anywhere on the  “SARS-CoV-2”. Amending generic Claim 1 to recite, e.g.,  “specific binding affinity to the receptor binding domain (RBD) comprising the sequence of SEQ ID NO: 128 from the spike protein for SARS-C0V-2” could overcome the rejection.
The rejection is maintained.


Conclusion
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643